Citation Nr: 1204491	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  06-23 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a right hip disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from June 1978 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

An April 2008 Board decision denied service connection for a right hip disorder.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a February 2010 memorandum decision, the Court vacated the April 2008 decision and remanded the claim.  In September 2010, the Board remanded the claim to the agency of original jurisdiction (AOJ) for additional development.

The Veteran previously appeared at a hearing in August 2007 before an acting Board member who is no longer employed by the Board.  VA regulations require that the Board member who conducts a hearing shall participate in making the final determination of the claim.  38 C.F.R. § 20.707 (2011).  The Veteran was apprised of this in correspondence, dated in November 2011, and offered thirty days in which to request another hearing before a new Board member who would then decide this case.  In December 2011, the Veteran indicated that he did not wish to appear at a hearing and for the Board to decide his case on the evidence of record.


FINDING OF FACT

The Veteran does not have a right hip disorder that had its clinical onset during, or is related to, his active military service.



CONCLUSION OF LAW

The criteria for service connection for a right hip disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the appeal.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).

The Board finds that all notification action needed to make a decision as to the claim on appeal has been accomplished.  Through September 2003, February 2005, and August 2005 notice letters, the RO notified the Veteran of the information and evidence needed to substantiate his claim of service connection.  Although the complete notice was not provided until after the RO initially adjudicated the Veteran's claim, the claim was properly re-adjudicated in September 2011, which followed the notice letters.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  While the notice did not refer to the criteria for assigning disability ratings or effective dates, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), neither of these questions is now before the Board.

The Board also finds that the September 2003, February 2005, and August 2005  notice letters satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disability.  Consequently, a remand of the service connection issue for further notification of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The Veteran's service treatment records have been obtained and associated with the claims file, as have treatment records from the VA Medical Center (VAMC) in Jackson, Mississippi.  Records from multiple private treatment providers identified by the Veteran have also been obtained.  Moreover, in November 2006, the RO obtained records from the Veteran's Social Security Administration (SSA) disability claim.  In October 2011, the Veteran stated that the RO did not list the SSA records in the evidence that was considered.  However, in an April 2007 supplemental statement of the case, the RO listed the SSA records.

In addition, in October 2010, the Veteran was provided a VA examination in connection with his claim, the report of which is of record.  The examination was conducted pursuant to the Board's September 2010 remand to comply with the Court's February 2010 memorandum decision.  That examination report contains sufficient evidence by which to decide the claim regarding the origin of the Veteran's right hip disorder and the possible relationship to his military service.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  Furthermore, as noted in the introduction, the Veteran was afforded a hearing before the Board in August 2007, the transcript of which is also of record.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claim on appeal that need to be obtained.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

II. Analysis

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Veteran asserts that he has a right hip disorder that is the result of his active military service.  At his hearing, he testified that he injured his right hip during basic training in Fort Jackson, South Carolina in August 1978.  Specifically, the Veteran stated that he fell in the shower in the barracks when he slipped on the slick tile covered in soap suds.  He indicated that he did not seek treatment at the time because he did not think he was seriously injured.  The Veteran stated that, although he was not placed on profile, he participated in light duty.  He recalled that he had experienced right hip problems at least since 1985 and a little before then.  The Veteran maintains that the injury resulted in a chronic right hip disorder that eventually necessitated a total right hip replacement in 2003.  Thus, he contends that service connection is warranted for a right hip disorder.

The Veteran's service treatment records do not reference the right hip.  Both a May 1978 entrance examination and an April 1981 separation examination were normal regarding the right hip.  During the course of service, the Veteran sought treatment for multiple problems.  The records contain over 30 entries involving complaints of pain and strains involving multiple joints, headaches, shaving problems, upper respiratory infections, blisters, body lice, rash, and high blood pressure.  Included are entries from the medical clinic at Fort Jackson during the time period when the Veteran was in basic training.  The Veteran's statements concerning an injury to the right hip during service are called into question as it would be anticipated that he would seek treatment for a right hip injury in the same manner he sought treatment for other medical problems.

In April 2003, the Veteran was treated at the Jackson VAMC for right hip pain.  He stated that he fell during service in 1979 and had intermittent right hip pain since the injury.  The Veteran submitted a statement from a friend, B.K., who has known the Veteran since 1988.  B.K. recalls that the Veteran told her that he injured his right hip during service when he fell in the shower.  The Veteran also submitted a statement in March 2007 from a friend, C.B., who served in a different company at Fort Jackson when the Veteran was stationed there.  C.B. recalls that he witnessed the Veteran limping in 1978.  At that time, the Veteran told C.B. that he had fallen in the shower when he slipped on soap suds.  Additionally, the Veteran has submitted multiple statements on his own behalf wherein he states he fell in the shower during service and injured his right hip.

The evidence is not dispositive as to whether an in-service right hip injury occurred.  Such an injury is inconsistent with the information contained in the service treatment records.  However, in light of the statements from the Veteran, B.K., and C.B., the evidence is at least in equipoise regarding that aspect of the claim.  Therefore, when resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran as likely as not injured his right hip in service when he fell in the shower.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Post-service treatment records from the Mississippi State Penitentiary show a complaint of hip pain as early as March 2002.  The Veteran had similar complaints in May 2002.  X-rays were taken in May 2002 showing moderate osteoarthritis in both hip joints.  Records from SSA contain physical evaluations conducted in April 2003 that show a complaint of right hip pain.  X-rays taken of the right hip at that time were compatible with degenerative disease and/or prior trauma.

The Veteran initially sought treatment through the VA system in April 2003 at the Jackson VAMC.  As note previously, he stated that he fell during service in 1979 and had intermittent right hip pain since the injury.  X-rays of the hips showed mild arthritis in both hips.  A June 2003 x-ray of the hips showed mild arthritis in the left hip and some deformity in the right hip.  Subsequently, in August 2003, the Veteran underwent a total right hip arthroplasty.  He continued to receive treatment for right hip pain from the VA facility after the surgery.  In May 2005, a private Dr. Mercer assessed the Veteran with acetabular dysplasia and "total hip."

This evidence shows that the Veteran has a chronic right hip disorder.  It has been characterized as arthritis and acetabular dysplasia, which resulted in a total hip replacement.  Thus, the evidence establishes the existence of the claimed disability.  The salient question becomes whether the Veteran's current right hip disorder had its clinical onset during or is related to the Veteran's active military service, including the right hip injury when he fell in the shower.  In accordance with the Court's February 2010 memorandum decision, the Board remanded the claim in September 2010 to schedule the Veteran for a VA orthopedic examination to address the question.

In October 2010, the Veteran underwent VA examination in connection with the claim.  A VA physician, R.E.B., reviewed the claims file and examined the Veteran.  Dr. B. accurately detailed the Veteran's medical history and noted specific medical records as discussed by the Board above.  The Veteran's report of an in-service right hip injury due to falling in the shower was also noted, as was the Veteran's statements that he has had progressively worse right hip problems since service.  X-rays were taken of the right hip and the impression was postoperative right total hip arthroplasty.  After a physical examination was conducted, the examiner provided a final diagnosis of right congenital acetabular dysplasia with arthritis of the right hip, status post right total hip arthroplasty.

Based on a review of all of the available evidence of record, Dr. B. stated that there is simply insufficient evidence to support the proposition that the Veteran's present right hip condition is related to his military service.  Dr. B. noted that the Veteran has been diagnosed with congenital acetabular dysplasia of the right hip and that he also carries a similar diagnosis for the left hip.  Dr. B. reiterated that this is a congenital or developmental condition.  He also stated that there is an association with accelerated development of the degenerative changes of an affected joint.  Dr. B. gave the opinion that, in the absence of medical evidence of record to suggest otherwise, it is more likely than not that the development of the degenerative arthritis of the right hip is the direct and proximate consequence of the congenital acetabular dysplasia of the right hip rather than being the direct consequence of any fall or trauma while in the military.

In consideration of the evidence of record, and based primarily Dr. B.'s October 2010 medical opinion, the Board finds that the Veteran does not have a right hip disorder that had its clinical onset during, or is related to, his active military service.  The opinion is persuasive because it was based on a review of the evidence of record and finds support in the record.  Dr. B. explained that congenital acetabular dysplasia is a congenital or developmental condition that proximately caused the arthritis.  He also noted that the same problem exists for the left hip for which there is no history of prior injury.  Significantly, Dr. B. stated that there is an absence of medical evidence to suggest that the right hip disorder was a consequence of an in-service injury.

The Board has considered the Veteran's opinion on the matter but it is not shown that the Veteran possesses the medical expertise necessary to provide a probative opinion on a complex medical matter such as the etiology of a right hip disorder consisting of congenital acetabular dysplasia, arthritis, and a total arthroplasty.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example a form of cancer.").  Dr. B. considered the Veteran's theory along with his statements concerning the in-service right hip injury and progressive symptoms of pain since that time.  The theory was not endorsed.  Thus, the Board does not accord any evidentiary weight to the Veteran's opinion in this case.  In light of the Board's finding, the Board concludes that service connection for a right hip disorder is not warranted on a direct basis.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

Additionally, the Board notes that there is no objective evidence that arthritis of the right hip manifested to a compensable degree within one year of the Veteran's separation from active military service.  As noted previously, osteoarthritis of the hips was first seen by x-ray evidence in May 2002, which occurred over 20 years after service.  Moreover, Dr. B. related the arthritis to the congenital acetabular dysplasia.  The evidence does not suggest that the Veteran had arthritis to a compensable degree as early as June 22, 1982-one year after separation from service.  Thus, service connection is not warranted for arthritis of the right hip on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the foregoing reasons, the Board finds that the claim of service connection for a right hip disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a right hip disability is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


